t c memo united_states tax_court richard henry and carmen m strickland petitioners v commissioner of internal revenue respondent docket no filed date richard h strickland pro_se steven m roth for respondent memorandum findings_of_fact and opinion gerber judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure a sec_6651 addition_to_tax of dollar_figure and a sec_6662 penalty unless otherwise stated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure - - of dollar_figure respondent also determined a deficiency in petitioners’ federal_income_tax of dollar_figure and a sec_6662 penalty of dollar_figure after concessions the only substantive issue for our consideration is whether petitioners are entitled to deduct any of the schedule c car and truck expenses petitioners also allege that the audits and resulting deficiency determinations were improperly conducted and they ask that damages be awarded for any injuries they may have suffered as a result findings_of_fact petitioners richard h and carmen m strickland resided in west covina california at the time their petition was filed carmen m strickland is a petitioner in this case because she filed a joint_return with richard strickland subsequent references to petitioner refer only to richard strickland petitioner filed his federal_income_tax return on date petitioner did not receive an extension nor did he offer an explanation for the late filing the tax_return included a deduction on schedule c for car and truck expenses in the amount of dollar_figure respondent disallowed the dollar_figure deduction that disallowance along with respondent has conceded the deficiency and related penalty the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference - - an income adjustment resulted in a dollar_figure income_tax deficiency petitioner admits that there was an error in his return requiring the income adjustment he has offered no evidence to either substantiate the schedule c expenses or to show that they were ordinary and necessary opinion petitioner does not seek to show that respondent’s adjustments to income and deductions were in error instead he asks the court to waive the deficiency and award dollar_figure in damages from respondent petitioner contends that the above relief is justified due to respondent’s alleged improper audit procedures and actions petitioner contends that respondent’s following actions were improper violation of the privacy_act of publaw_93_579 88_stat_1896 the privacy_act when respondent’s agent informed petitioner that his was a routine audit failure to meet the burden of production allegedly imposed by sec_6201 and lack of substantial justification to begin the audit that led to the deficiency determination petitioner claims that he was injured by these alleged improprieties and should be compensated by being relieved from the deficiency he also claims that he is entitled to sec_7435 civil damages because respondent’s counsel intentionally misstated facts in his proposed stipulation of facts included in his motion under rule f to show cause why q4e- such facts should not be stipulated said facts were deemed to be admitted as a sanction for petitioner’s failure to comply with the court’s order dated date this court is a court of limited jurisdiction see 85_tc_527 two of petitioner’s claims fall outside that jurisdiction actions under the privacy_act codified a sec_5 u s c 552a and pursuant to sec_7435 are both properly brought in u s district courts see 102_tc_683 the exclusive remedy for individuals seeking redress for a violation of the privacy_act is a civil_action in federal district_court pursuant to u s c sec_552a g sec_7435 taxpayer must bring sec_7435 action in a district_court and such civil_action shall be the exclusive remedy for recovering damages we do not have the authority to address these claims petitioner also contends that he was injured by respondent’s alleged failure to meet a burden of production under sec_6201 when respondent did not produce a requested form_1099 discussed during the audit assuming that respondent ever had such a burden the document was related only to the deficiency which respondent has conceded petitioner’s only remaining claim of injury is that the deficiency_notice was the result of an audit that was not substantially justified this allegation stems from petitioner’s --- - theory of a third party’s malicious information instigating the audit as a general_rule we do not look behind the deficiency_notice see greenberg’s express inc v commissioner t1t c the court_of_appeals for the ninth circuit has recognized an exception to this rule and has looked behind the notice_of_deficiency in cases involving unreported income where the commissioner introduced no substantive evidence but rested on the presumption of correctness and the taxpayer challenged the notice_of_deficiency on the grounds that it was arbitrary see 596_f2d_358 9th cir revg 67_tc_672 this exception to the rule is not applicable to the instant case therefore we shall not look behind the deficiency_notice to evaluate the audit procedure there is no inherent evil residing in the fact that the commissioner may institute an audit based on information received from a third party we find petitioner’s claims of injury and request for damages to be either without merit or without our jurisdiction the remaining matter in this case is whether petitioner is entitled to the schedule c car and truck expense deductions he claimed initially we observe that petitioner bears the burden of proving by a preponderance of evidence that the commissioner’s disallowance was in error see 592_f2d_272 sth cir citing 293_us_507 petitioner has presented no -- - evidence regarding these expenses therefore we hold for respondent on this issue respondent also determined an accuracy-related_penalty under sec_6662 which imposes an addition_to_tax in the amount of percent of any underpayment attributable to negligence to avoid this negligence_penalty petitioner has the burden of showing that his actions were not careless reckless or made with intentional disregard of rules or regulations see 743_f2d_670 9th cir affg tcmemo_1982_666 because petitioner has presented no evidence as to why his actions were reasonable petitioners are liable for the sec_6662 penalty for the taxable_year see lyszkowski v commissioner tcmemo_1995_235 affd 79_f3d_1138 3d cir in addition petitioner’s allegations that respondent’s actions were improper do not constitute reasonable_cause respondent also determined that petitioners were subject_to an addition_to_tax for failure to timely file a tax_return this addition is imposed by sec_6651 unless petitioner can show that the late filing was due to reasonable_cause see 58_tc_757 petitioner has offered no evidence to show that respondent’s determination of the addition_to_tax was in error accordingly petitioners are liable for the sec_6651 addition_to_tax for their tax_year in light of the foregoing decision will be entered for petitioners with respect to the tax_year and for respondent for the tax_year
